UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number_ 811-22801 Franklin ETF Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 5/31 Date of reporting period: 11/30/13 Item 1. Reports to Stockholders. Contents Semiannual Report Financial Statements 7 Franklin Short Duration Notes to Financial Statements 10 U.S. Government ETF 1 Shareholder Information 19 Your Fund’s Expenses 2 Financial Highlights and Statement of Investments 4 Semiannual Report Franklin Short Duration U.S. Government ETF Your Fund’s Goal and Main Investments: Franklin Short Duration U.S. Government ETF seeks to provide a high level of current income as is consistent with prudent investing, while seeking preservation of capital, by investing at least 80% of net assets in securities issued or guaranteed by the U.S. government, its agencies or instrumentalities. 1 The Fund targets an estimated average portfolio duration of three years or less. Portfolio Breakdown 11/30/13 % of Total Investments Agency ARMs 47.1 % U.S. Agencies 30.9 % U.S. Treasuries 10.8 % TIPS 5.5 % Fixed Rate MBS 4.9 % Short-Term Investments 0.8 % Investment Strategy We invest predominantly in securities issued or guaranteed by the U.S. government, its agencies or instrumentalities. We analyze securities using proprietary and nonproprietary research to help us identify attractive investment opportunities, primarily from across multiple investment grade debt sectors, including government and government agency debt securities, Treasury Inflation-Protected Securities (TIPS), adjustable rate mortgages (ARMs) and mortgage-backed securities (MBS). When making investment decisions, we evaluate key factors including interest rates, inflation and risk premiums. Through a short duration portfolio, we seek to position the Fund to be less affected by interest rate changes than a fund with a longer duration. In addition, we may use interest rate-related derivative transactions, such as interest rate, bond, U.S. Treasury and fixed income futures contracts to obtain net long or short exposures to selected interest rates or durations. Unlike many exchange traded funds (ETFs) designed to replicate the performance of a specified index, the Fund is an actively managed ETF. 1. Some securities owned by the Fund, but not shares of the Fund, are guaranteed by the U.S. government, its agencies or instrumentalities as to timely payment of principal and interest. The Fund’s yield and share price are not guaranteed and will fluctuate with market conditions. Please see the Fund’s prospectus for the level of credit support offered by government agency or instrumentality issues. Semiannual Report | 1 Your Fund’s Expenses Franklin Short Duration U.S. Government ETF As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on purchases and sales of Fund shares; and Ongoing Fund costs, including management fees, and other Fund expenses. All ETFs have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the periods indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The “Ending Account Value” is derived from the Fund’s actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,000 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading “Expenses Paid During Period.” If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison Purposes Information on the second line (Hypothetical) in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical “Ending Account Value” is based on the actual expense ratio and an assumed 5% annual rate of return before expenses, which does not represent the Fund’s actual return. The figure under the heading “Expenses Paid During Period” shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 2 | Semiannual Report Your Fund’s Expenses (continued) Please note that the expenses shown in the table are meant to highlight your ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Expenses Paid During Period* Beginning Actual Account Value 11/4/13–11/30/13 Actual 11/4/13 Ending Account Hypothetical Class A Hypothetical 6/1/13 Value 11/30/13 6/1/13–11/30/13 Actual $ 1,000.00 $ 1,006.30 $ 0.21 Hypothetical (5% return before expenses) $ 1,000.00 $ 1,023.56 $ 1.52 *Expenses are calculated using the most recent six-month annualized expense ratio, net of expense waivers, of 0.30% multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period for Hypothetical expenses. For Actual expenses, the multiplier is 26/365 to reflect the number of days since inception. Semiannual Report | 3 Franklin ETF Trust Financial Highlights Franklin Short Duration U.S. Government ETF Period Ended November 30, 2013 a (unaudited) Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 100.00 Income from investment operations b : Net investment income c 0.11 Net realized and unrealized gains (losses) 0.52 Total from investment operations 0.63 Less distributions from net investment income (0.12 ) Net asset value, end of period $ 100.51 Market value, end of period $ 100.63 Total return (based on net asset value per share) d 0.63 % Ratios to average net assets e Expenses before waiver and payments by affiliates 0.50 % Expenses net of waiver and payments by affiliates 0.30 % Net investment income (loss) 1.57 % Supplemental data Net assets, end of period (000’s) $ 25,228 Portfolio turnover rate 35.50 % Portfolio turnover rate excluding mortgage dollar rolls f 25.53 % a For the period November 4, 2013 (commencement of operations) to November 30, 2013. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to timing of sales and repurchase of creation unit Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. Net asset value total return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distributions at net asset value during the period, and redemption on the last day of the period. For the period ended November 30, 2013, market value total return was 0.43%. Market value total return is calculated assuming an initial investment made at the market price at the beginning of the period, reinvestment of all dividends and distributions at market price during the period, and the sale at the market price on the last day of the period. e Ratios are annualized for periods less than one year. f See Note 1(d) regarding mortgage dollar rolls. 4 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin ETF Trust Statement of Investments, November 30, 2013 (unaudited) Franklin Short Duration U.S. Government ETF Principal Amount Value U.S. Government & Agency Securities 49.5% FHLB, 1.75%, 9/11/15 $ 250,000 $ 256,406 FHLB, 3.125%, 3/11/16 1,000,000 1,060,962 FHLMC, 0.50%, 5/13/16 750,000 751,277 FHLMC, 1.75%, 9/10/15 975,000 1,000,323 FHLMC, 4.75%, 1/19/16 1,500,000 1,640,328 FNMA, 0.375%, 7/05/16 1,000,000 996,258 FNMA, 4.375%, 10/15/15 1,000,000 1,075,808 FNMA, 5.00%, 2/13/17 500,000 567,595 Overseas Private Investment Corp, U.S. Govt Guaranteed, zero coupon, 11/18/16 250,000 250,200 Tennessee Valley Authority, Senior Unsecured, 5.50%, 7/18/17 500,000 578,823 a United States Treasury Inflation Indexed Bonds, 0.125%, 4/15/16 350,000 381,051 0.50%, 4/15/15 400,000 440,507 2.00%, 1/15/16 500,000 628,851 United States Treasury Note/Bond, 0.25%, 9/30/15 250,000 249,975 0.25%, 10/15/15 510,000 509,851 0.25%, 10/31/15 750,000 749,722 0.375%, 11/15/15 1,350,000 1,352,479 Total U.S. Government & Agency Securities (Cost $13,074,414) 12,490,416 Mortgage-Backed Securities 54.6% Federal Home Loan Mortgage Corp. (FHLMC) Adjustable Rate 19.5% b FHLMC, 2.10%, 8/01/33 192,742 203,462 FHLMC, 2.186%, 4/01/37 103,522 109,694 FHLMC, 2.221%, 3/01/35 737,708 784,617 FHLMC, 2.241%, 8/01/34 831,117 876,527 FHLMC, 2.359%, 1/01/36 74,748 79,761 FHLMC, 2.366%, 1/01/35 33,264 35,362 FHLMC, 2.413%, 4/01/36 342,172 366,474 FHLMC, 2.45%, 3/01/35 62,947 66,956 FHLMC, 2.54%, 12/01/36 168,832 179,130 FHLMC, 2.547%, 1/01/38 123,303 131,486 FHLMC, 2.558%, 1/01/36 128,354 136,289 FHLMC, 2.573%, 6/01/41 825,759 879,721 FHLMC, 2.574%, 6/01/37 379,080 403,494 FHLMC, 2.618%, 9/01/35 449,297 477,156 FHLMC, 2.623%, 4/01/37 168,730 180,004 4,910,133 b Federal National Mortgage Association (FNMA) Adjustable Rate 29.9% FNMA, 1.894%, 2/01/33 291,164 305,302 FNMA, 1.913%, 3/01/35 829,324 878,311 FNMA, 2.08%, 6/01/35 252,633 266,486 FNMA, 2.17%, 9/01/35 250,000 263,410 FNMA, 2.31%, 9/01/35 439,004 465,928 FNMA, 2.349%, 7/01/35 666,465 706,848 FNMA, 2.375%, 10/01/33 415,486 437,363 FNMA, 2.38%, 9/01/35 300,137 319,963 FNMA, 2.404%, 2/01/35 250,000 267,646 Semiannual Report | 5 Franklin ETF Trust Statement of Investments, November 30, 2013 (unaudited) (continued) Franklin Short Duration U.S. Government ETF Principal Amount Value Mortgage-Backed Securities (continued) b Federal National Mortgage Association (FNMA) Adjustable Rate (continued) FNMA, 2.451%, 1/01/38 $ 823,249 $ 877,565 FNMA, 2.458%, 3/01/36 277,595 293,748 FNMA, 2.458%, 8/01/36 454,286 481,933 FNMA, 2.46%, 3/01/35 735,745 777,467 FNMA, 2.482%, 6/01/35 192,716 205,771 FNMA, 2.63%, 3/01/35 331,720 354,521 FNMA, 2.751%, 8/01/37 292,469 312,199 FNMA, 2.791%, 1/01/37 200,948 213,882 FNMA, 5.171%, 11/01/34 103,959 111,854 FNMA, 5.788%, 9/01/37 4,175 4,505 7,544,702 Federal National Mortgage Association (FNMA) Fixed Rate 5.2% c FNMA, 3.00%, 12/15/28 625,000 644,165 c FNMA, 3.50%, 12/15/28 625,000 658,813 1,302,978 Total Mortgage-Backed Securities (Cost $13,052,407) 13,757,813 Total Investments before Short Term Investments (Cost $26,126,821) 26,248,229 Shares Short Term Investments (Cost $206,336) 0.8% Money Market Funds 0.8% d,e Institutional Fiduciary Trust Money Market Portfolio 206,336 206,336 Total Investments (Cost $26,333,157) 104.9% 26,454,565 Other Assets, less Liabilities (4.9)% (1,226,696 ) Net Assets 100.0% $ 25,227,869 a Principal amount of security is adjusted for inflation. See Note 1(f). b The coupon rate shown represents the rate at period end. c A portion or all of the security purchased on a to-be-announced basis (TBA). See Note 1(b). d Non-income producing. e See Note 7 regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. At November 30, 2013, the Fund had the following financial futures contracts outstanding. See Note 1(c). Financial Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Interest Rate Contracts U.S. Treasury 10 Yr. Note Short 6 $ 752,250 3/20/14 $ — $ (296 ) U.S. Treasury Bond Short 3 392,250 3/20/14 — (852 ) Unrealized appreciation (depreciation) (1,148 ) Net unrealized appreciation (depreciation) $ (1,148 ) 6 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin ETF Trust Financial Statements Statement of Assets and Liabilities November 30, 2013 (unaudited) Franklin Short Duration U.S. Government ETF Assets: Investments in securities: Cost – Unaffiliated issuers $ 26,126,821 Cost – Sweep Money Fund (Note 7) 206,336 Total cost of investments $ 26,333,157 Value – Unaffiliated issuers $ 26,248,229 Value – Sweep Money Fund (Note 7) 206,336 Total value of investments 26,454,565 Cash 4,594 Receivables: Investment securities sold 2,614,852 Interest 93,553 Due from brokers 15,202 Variation margin 1,759 Total assets 29,184,525 Liabilities: Payables: Investment securities purchased 3,921,921 Management fees 1,646 Distributions to shareholders 29,341 Accrued expenses and other liabilities 3,748 Total liabilities 3,956,656 Net assets, at value $ 25,227,869 Net assets consist of: Paid-in capital $ 25,100,000 Undistributed net investment income (distributions in excess of net investment income) (1,143 ) Net unrealized appreciation (depreciation) 120,260 Accumulated net realized gain (loss) 8,752 Net assets, at value $ 25,227,869 Shares outstanding 251,000 Net asset value per share $ 100.51 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 7 Franklin ETF Trust Financial Statements (continued) Statement of Operations for the period ended November 30, 2013 a (unaudited) Franklin Short Duration U.S. Government ETF Investment income: Interest $ 33,593 Expenses: Management fees (Note 3a) 5,277 Transfer agent fees 482 Custodian fees (Note 4) 16 Reports to shareholders 750 Professional fees 2,500 Total expenses 9,025 Expenses waived/paid by affiliates (Note 3c) (3,630 ) Net expenses 5,395 Net investment income 28,198 Realized and unrealized gains (losses): Net realized gain (loss) from: Investments 269 Futures contracts 8,483 Net realized gain (loss) 8,752 Net change in unrealized appreciation (depreciation) on investments 120,260 Net realized and unrealized gain (loss) 129,012 Net increase (decrease) in net assets resulting from operations $ 157,210 a For the period November 4, 2013 (commencement of operations) to November 30, 2013. 8 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin ETF Trust Financial Statements (continued) Statement of Changes in Net Assets Franklin Short Duration U.S. Government ETF Period Ended November 30, 2013 a (unaudited) Increase (decrease) in net assets: Operations: Net investment income $ Net realized gain (loss) from investments and futures contracts Net change in unrealized appreciation (depreciation) on investments Net increase (decrease) in net assets resulting from operations Distributions to shareholders from net investment income ) Capital share transactions (Note 2) Net increase (decrease) in net assets Net assets: End of period $ Undistributed net investment income (distributions in excess of net investment income): End of period $ ) a For the period November 4, 2013 (commencement of operations) to November 30, 2013. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 9 Franklin ETF Trust Notes to Financial Statements (unaudited) Franklin Short Duration U.S. Government ETF 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin ETF Trust (Trust) was organized as a Delaware statutory trust on June 1, 2012. The Trust is registered under the Investment company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of one fund, the Franklin Short Duration U.S. Government ETF (Fund). The Trust had no operations prior to its effective date November 4, 2013, other than matters relating to its organization as an open-end management investment company with the Securities and Exchange Commission (the SEC), and the sale and issuance of 1,000 shares of the Fund to Franklin Resources, Inc., in exchange for a contribution of $100,000. The Fund is an exchange traded fund (ETF) and is actively managed, thus it is not designed to track an index. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter (OTC) market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Derivative financial instruments (derivatives) listed on an exchange are valued at the official closing price of the day. Investments in open-end mutual funds are valued at the closing net asset value. 10 | Semiannual Report Franklin ETF Trust Notes to Financial Statements (unaudited) (continued) Franklin Short Duration U.S. Government ETF 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. b. Securities Purchased on a TBA Basis The Fund purchase securities on a to-be-announced (TBA) basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the Fund will generally purchase these securities with the intention of holding the securities, it may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. c. Derivative Financial Instruments The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements which expose the Fund to gains or losses in excess of the amounts shown on the Statement of Assets and Liabilities. Realized gain and loss and unrealized appreciation and depreciation on these contracts for the period are included in the Statement of Operations. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. Semiannual Report | 11 Franklin ETF Trust Notes to Financial Statements (unaudited) (continued) Franklin Short Duration U.S. Government ETF 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) c. Derivative Financial Instruments (continued) The Fund entered into exchange traded financial futures contracts primarily to manage and/or gain exposure to interest rate risk. A futures contract is an agreement between the Fund and a counterparty to buy or sell an asset for a specified price on a future date. Required initial margin deposits of cash or securities are pledged by the Fund, and the daily change in fair value is accounted for as variation margin payable or receivable on the Statement of Assets and Liabilities. See Note 8 regarding other derivative information. d. Mortgage Dollar Rolls The Fund enters into mortgage dollar rolls, typically on a TBA basis. Mortgage dollar rolls are agreements between the Fund and a financial institution to simultaneously sell and repurchase mortgage-backed securities at a future date. Gains or losses are realized on the initial sale, and the difference between the repurchase price and the sale price is recorded as an unrealized gain or loss to the Fund upon entering into the mortgage dollar roll. In addition, the Fund may invest the cash proceeds that are received from the initial sale. During the period between the sale and repurchase, the Fund is not entitled to principal and interest paid on the mortgage backed securities. The risks of mortgage dollar roll transactions include the potential inability of the counterparty to fulfill its obligations. e. Income Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and if applicable, excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of November 30, 2013, and for all open tax years, the Fund has determined that no liability for unrecognized tax benefits is required in the Funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. 12 | Semiannual Report Franklin ETF Trust Notes to Financial Statements (unaudited) (continued) Franklin Short Duration U.S. Government ETF 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) f. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the Funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Inflation-indexed bonds are adjusted for inflation through periodic increases or decreases in the securitys interest accruals, face amount, or principal redemption value, by amounts corresponding to the rate of inflation as measured by an index. Any increase or decrease in the face amount or principal redemption value will be included as interest income on the Statement of Operations. g. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. h. Guarantees and Indemnifications Under the Funds organizational documents, its officers and trustees are indemnified by the Fund against certain liabilities arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Fund expects the risk of loss to be remote. Semiannual Report | 13 Franklin ETF Trust Notes to Financial Statements (unaudited) (continued) Franklin Short Duration U.S. Government ETF 2. S HARES OF B ENEFICIAL I NTEREST Shares of the Fund are issued and redeemed at their respective net asset value (NAV) only in blocks of 25,000 shares or multiples thereof (Creation Units). Only certain large institutional investors (Authorized Participants) may engage in creation or redemption transactions directly with the Fund. Once created, shares of the Fund generally trade in the secondary market in amounts less than one Creation Unit. The market price of the Fund shares will be based on the price in the secondary market which may be at, above or below the most recent NAV. Creation Units may be issued and redeemed for cash and/or in-kind. For the period all Creations Unit transactions were made in cash. For Creation Unit transactions, a transaction fee of $500 is charged to offset the transfer and other transaction costs associated with the issuance or redemption of Creation Units. The Creation Unit transaction fee is charged to the Authorized Participant that is transacting in Creation Units regardless of the number of Creation Units that are being created or redeemed on the same day by the Authorized Participant. In addition, for cash Creation Unit transactions, a variable fee of up to 3.00% for creation transactions and 2.00% for redemption transactions may be charged to the Authorized Participant to cover certain brokerage, tax, foreign exchange, execution, market impact and other costs and expenses related to the execution of trades. During the period no variable fees were charged. At November 30, 2013, there were an unlimited number of shares authorized (without par value). Transactions in the Fund’s shares were as follows: Period Ended November 30, 2013 a Shares Amount Shares sold 251,000 $ 25,100,000 Net increase 251,000 $ 25,100,000 a For the period November 4, 2013 (commencement of operations) to November 30, 2013. 14 | Semiannual Report Franklin ETF Trust Notes to Financial Statements (unaudited) (continued) Franklin Short Duration U.S. Government ETF 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and directors of the Fund are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Franklin Advisers, Inc. (Advisers) Investment manager Franklin Templeton Services, LLC (FT Services) Administrative manager Franklin Templeton Distributors, Inc. (Distributors) Principal underwriter a. Management Fees The Fund pays an investment management fee to Advisers of 0.30% per year of the average daily net assets of the Funds. b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Fund. The fee is paid by Advisers based on the Funds average daily net assets, and is not an additional expense of the Fund. c. Waiver and Expense Reimbursements Advisers has contractually agreed in advance to waive or limit its fees and to assume as its own expense certain expenses otherwise payable by the Fund so that the expenses (excluding acquired fund fees and expenses) of the Fund does not exceed 0.30% (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until May 31, 2015. d. Other Affiliated Transactions At November 30, 2013, Franklin Resources, Inc. owned 100% of the Funds outstanding shares. Investment activities of this shareholder could have a material impact on the Fund. 4. E XPENSE O FFSET A RRANGEMENT The Fund has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the period ended November 30, 2013, there were no credits earned. Semiannual Report | 15 Franklin ETF Trust Notes to Financial Statements (unaudited) (continued) Franklin Short Duration U.S. Government ETF 5. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains, if any. At November 30, 2013, the cost of investments and net unrealized appreciation (depreciation), for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized (depreciation) ) Net unrealized appreciation $ 6. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the period ended November 30, 2013, aggregated $35,445,025 and $9,317,926, respectively. 7. I NVESTMENTS IN I NSTITUTIONAL F IDUCIARY T RUST M ONEY M ARKET P ORTFOLIO The Fund invests in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund), an open-end investment company managed by Advisers. Management fees paid by the Fund are reduced on assets invested in the Sweep Money Fund, in an amount not to exceed the management and administrative fees paid by the Sweep Money Fund. 8. O THER D ERIVATIVE I NFORMATION At November 30, 2013, the Funds investments in derivative contracts are reflected on the Statement of Assets and Liabilities as follows: Asset Derivatives Liability Derivatives Derivative Contracts Not Accounted for as Statement of Assets and Fair Value Statement of Assets and Fair Value Hedging Instruments Liabilities Location Amount Liabilities Location Amount Interest rate contracts Variation margin $ a Net assets consist of  net unrealized appreciation (depreciation) $ ) a a Includes cumulative appreciation (depreciation) of futures contracts as reported separately in the Statement of Investments. Only current days variation margin is reported within the Statement of Assets and Liabilities. 16 | Semiannual Report Franklin ETF Trust Notes to Financial Statements (unaudited) (continued) Franklin Short Duration U.S. Government ETF 8. O THER D ERIVATIVE I NFORMATION (continued) For the period ended November 30, 2013, the effect of derivative contracts on the Funds Statement of Operations was as follows: Change in Unrealized Derivative Contracts Realized Appreciation Not Accounted for as Statement of Operations Gain (Loss) (Depreciation) Hedging Instruments Locations for the Period for the Period Interest rate contracts Net realized gain (loss) on futures contracts $ $ ) For the period ended November 30, 2013, the average month end market value of derivatives represented less than 0.01% of average month end net assets. The average month end number of open derivative contracts for the period was 9. See Note 1(c) regarding derivative financial instruments. 9. F AIR V ALUE M EASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The inputs or methodology used for valuing financial instruments are not an indication of the risk associated with investing in those financial instruments. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. Semiannual Report | 17 Franklin ETF Trust Notes to Financial Statements (unaudited) (continued) Franklin Short Duration U.S. Government ETF 9. F AIR V ALUE M EASUREMENTS (continued) A summary of inputs used as of November 30, 2013 in valuing the Fund’s assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: U.S. Government & Agency Securities $ — $ 12,490,416 $ — $ 12,490,416 Mortgage-Backed Securities — 13,757,813 — 13,757,813 Short Term Investments 206,336 — — 206,336 Total Investments $ 206,336 $ 26,248,229 $ — $ 26,454,565 Liabilities: Financial Futures Contracts $ 1,148 $ — $ — $ 1,148 A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 investments at the end of the period. 10. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. The Fund is currently reviewing the requirements and believes the adoption of this ASU will not have a material impact on its financial statements. 11. S UBSEQUENT E VENTS The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. 18 | Semiannual Report Franklin ETF Trust Shareholder Information Franklin Short Duration U.S. Government ETF Proxy Voting Policies and Procedures The Funds investment manager has established Proxy Voting Policies and Procedures (Policies) that the Fund uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Funds complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Funds proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Fund files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Premium/Discount Information Information about the differences between the daily market price on the secondary market for the shares of the Fund and the Funds net asset value may be found on the Funds website at etf.franklintempleton.com. Semiannual Report | 19 This page intentionally left blank. Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. (2) The audit committee financial expert is John B. Wilson and he is “independent” as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. N/A Item 5. Audit Committee of Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers.
